                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                        Case No.

 APPROXIMATELY $4,004.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                        Nature of the Action

       1.      This is a civil action to forfeit property to the United States of America for

violations of 21 U.S.C. § 841(a)(1).

                                       The Defendant In Rem

       2.      The defendant property, approximately $4,004.00 in United States currency, was

seized on or about June 18, 2018, from Devin Williams at or near 4XXX N. 64th Street,

Milwaukee, Wisconsin. The defendant property is presently in the custody of the United States

Marshal Service in Milwaukee, Wisconsin.




            Case 2:18-cv-01761-PP Filed 11/07/18 Page 1 of 8 Document 1
                                      Jurisdiction and Venue

       3.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       4.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

       5.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       6.      The defendant property, approximately $4,004.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

                                                Facts

       7.      Heroin is a Schedule I controlled substance under 21 U.S.C. § 812.

       8.      Marijuana is a Schedule I controlled substance under 21 U.S.C. § 812.

       9.      Cocaine is a Schedule II controlled substance under 21 U.S.C. § 812.

       10.     Fentanyl is a Schedule II controlled substance under 21 U.S.C. § 812.

       11.     Amphetamine/dextroamphetamine is a Schedule II controlled substance under

21 U.S.C. § 812.

June 18, 2018 execution of search warrant at Devin Williams’ residence

       12.     On June 18, 2018, officers executed a search warrant at the residence of Devin

Williams, 4XXX N. 64th Street, Milwaukee, Wisconsin (“64th Street residence”).

                                                   2

             Case 2:18-cv-01761-PP Filed 11/07/18 Page 2 of 8 Document 1
       13.     Devin Williams and his girlfriend, Tia Lewkowski, were present during execution

of the search warrant, along with a female having the initials D.S. and two minor children.

       14.     Below are some of the items inside the 64th Street residence on June 18, 2018.

               A.     In the kitchen were the following:

                         i.   One 9mm semi-automatic handgun, bearing serial number
                              33304303, loaded with 9 rounds of ammunition. This handgun
                              was reported as stolen with the Milwaukee Police Department.

                        ii.   Documents addressed to, or listing the name of, Devin Williams.

                       iii.   One Apple iPhone cellular phone.

                       iv.    One baggie containing six 30mg amphetamine/dextroamphetamine
                              pills.

               B.     The entire second story was a master bedroom area. In that master
                      bedroom were the following:

                         i.   Male and female clothing, along with photographs of Devin
                              Williams and Tia Lewkowski.

                        ii.   One 9mm semi-automatic handgun, bearing serial number
                              FXH5226, loaded with 11 rounds of ammunition.

                       iii.   Inside a box in the closet were a Wisconsin driver’s license for
                              Devin Williams and numerous glass jars containing marijuana
                              residue.

                       iv.    Approximately 11.99 grams of marijuana inside a glass jar on top
                              of a nightstand. Inside that same nightstand were the following:

                              a.     A Wisconsin driver’s license for Devin Williams.

                              b.     Three cellular phones.

                              c.     A total of approximately $1,119.00 in United States
                                     currency. This money is not part of the defendant currency.

                        v.    Inside a shoebox on the floor were two rounds of ammunition and
                              one 9mm caliber, 15-round capacity magazine containing one
                              round of ammunition.



                                                3

             Case 2:18-cv-01761-PP Filed 11/07/18 Page 3 of 8 Document 1
  C.    In the basement living area were the following:

           i.   On top of a coffee table were one round of .40 caliber ammunition
                and the defendant property, approximately $4,004.00 in United
                States currency consisting of 200-$20 bills and 4-$1 bills.

          ii.   Four photographs of Devin Williams.

         iii.   Inside a tool bag in the corner of the entertainment area were the
                following:

                a.     A one-cup glass measuring cup containing cocaine residue.

                b.     A two-cup glass measuring cup containing cocaine residue.

                c.     A spoon and a fork with white residue.

                d.     One small metal pot and one ceramic pot, both with
                       handles.

                e.     Several sandwich baggies with the corners missing.

         iv.    On top of the bar were the following:

                a.     A bag containing approximately 5.07 grams of
                       heroin/fentanyl.

                b.     A bag containing approximately 25.41 grams of heroin.

                c.     A bag containing approximately 3.21 grams of cocaine
                       base.

                d.     A box of sandwich baggies and numerous sandwich
                       baggies with the corners missing.

                e.     A spoon and a razor, both with white residue.

                f.     A digital gram scale.

          v.    On a shelf under the bar was a corner-cut baggie containing
                approximately 0.22 grams of heroin.




                                  4

Case 2:18-cv-01761-PP Filed 11/07/18 Page 4 of 8 Document 1
                           Devin Williams’ 2013 State Drug Charges

       15.     On January 14, 2013, Devin Williams was charged in Milwaukee County Circuit

Court, Case No. 13CF326, with possession of cocaine with intent to deliver and possession of

marijuana.

       16.     On or about June 3, 2013, in Case No. 13CF326, Devin Williams pleaded guilty

to possession of cocaine with intent to deliver, which is a felony offense.

       17.     As a convicted felon, Devin Williams is prohibited from possessing a firearm.

                           Devin Williams’ 2018 State Drug Charges

       18.     On June 20, 2018, Devin Williams was charged in Milwaukee County Circuit

Court, Case No. 18CF2822, with (1) manufacture/deliver heroin (>50g), conspiracy to commit,

second or subsequent offense; (2) possession of heroin with intent to deliver (>10-50g), party to

a crime; and (3) two counts of possession of a firearm by a convicted felon.

       19.     A plea hearing in Case No. 18CF2822 is scheduled for December 12, 2018.

                             Administrative Forfeiture Proceedings

       20.     The Drug Enforcement Administration (“DEA”) began administrative forfeiture

proceedings on the approximately $4,004.00 in United States currency as money that was used or

intended to be used in exchange for controlled substances or was proceeds of trafficking in

controlled substances.

       21.     On or about September 2, 2018, Tia Lewkowski filed a claim to the defendant

property, approximately $4,004.00 in United States currency, with the DEA in the administrative

forfeiture proceedings.




                                                 5

             Case 2:18-cv-01761-PP Filed 11/07/18 Page 5 of 8 Document 1
                                   Warrant for Arrest In Rem

       22.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claims for Relief

       23.     The plaintiff alleges and incorporates by reference the paragraphs above.

       24.     By the foregoing and other acts, the defendant property, approximately $4,004.00

in United States currency, was used or intended to be used in exchange for controlled substances,

represents proceeds of trafficking in controlled substances, or was used or intended to be used to

facilitate a violation of 21 U.S.C. § 841(a)(1).

       25.     The defendant approximately $4,004.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property, approximately $4,004.00 in United States currency, be issued; that due

notice be given to all interested parties to appear and show cause why the forfeiture should not

be decreed; that judgment declare the defendant property to be condemned and forfeited to the

United States of America for disposition according to law; and that the United States of America

be granted such other and further relief as this Court may deem just and equitable, together with

the costs and disbursements of this action.

       Dated at Milwaukee, Wisconsin, this 7th day of November, 2018.

                                               Respectfully submitted,

                                               MATTHEW D. KRUEGER
                                               United States Attorney

                                       By:     s/SCOTT J. CAMPBELL
                                               SCOTT J. CAMPBELL
                                               Assistant United States Attorney
                                                   6

             Case 2:18-cv-01761-PP Filed 11/07/18 Page 6 of 8 Document 1
                          Scott J. Campbell Bar Number: 1017721
                          Attorney for Plaintiff
                          Office of the United States Attorney
                          Eastern District of Wisconsin
                          517 East Wisconsin Avenue, Room 530
                          Milwaukee, Wisconsin 53202
                          Telephone: (414) 297-1700
                          Fax: (414) 297-1738
                          E-Mail: scott.campbell@usdoj.gov




                             7

Case 2:18-cv-01761-PP Filed 11/07/18 Page 7 of 8 Document 1
                                          Verification

       I, Nick T. Stachula, hereby verify and declare under penalty of perjury that I am a Task

Force Officer with the High-Intensity Drug Trafficking Area (HIDTA) in Milwaukee, that I have

read the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof,

and that the factual matters contained in paragraphs 7 through 14 of the Verified Complaint are

true to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Task Force Officer with HIDTA.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 11/6/18                                s/NICK T. STACHULA
                                             Nick T. Stachula
                                             Task Force Officer




                                                8

           Case 2:18-cv-01761-PP Filed 11/07/18 Page 8 of 8 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                              APPROXIMATELY $4,004.00 IN UNITED STATES CURRENCY

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

11/07/2018                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                         Case 2:18-cv-01761-PP
                                      AM O U N T                   Filed
                                                          APPLY IN G IFP 11/07/18 Page   1E of 1 Document
                                                                                    JU D G                1-1
                                                                                                       M AG . JU D G E
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                               AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                    Case No.

 APPROXIMATELY $4,004.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 7th day of

November, 2018, by the United States Attorney for the Eastern District of Wisconsin, which

seeks the forfeiture of the above-named defendant property pursuant to Title 21, United States

Code, Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give

notice to all interested parties to appear before the court and show cause why the forfeiture

should not be decreed; and due proceedings being had, that the defendant property be

condemned and forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $4,004.00 in United States currency, which was seized on or about

June 18, 2018, from Devin Williams at or near 4XXX N. 64th Street, Milwaukee, Wisconsin, and

which is presently in the custody of the United States Marshal Service in Milwaukee, Wisconsin,

in the Eastern District of Wisconsin, and to detain the same until further order of this Court.




          Case 2:18-cv-01761-PP Filed 11/07/18 Page 1 of 2 Document 1-2
        Dated this       day of                        , 2018, at Milwaukee, Wisconsin.

                                        STEPHEN C. DRIES
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


          Case 2:18-cv-01761-PP Filed 11/07/18 Page 2 of 2 Document 1-2
